 -In the Matter Of COLUMBIA PICTURES CORPORATION, EMPLOYERandINTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES ANDMOVING PICTURE MACHINE OPERATORS OF THE UNITED STATES ANDCANADA, AFL, PETITIONER-in the Matter of PARAMOUNT PICTURES, INC., EMPLOYERandINTER-NATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVINGPICTURE MACHINE OPERATORSOF THEUNITED STATES AND CANADA,AFL, PETITIONERCases Nos. 21-RC-617- and 21-RCD18, respectively.DecidedJune 28, 1949DECISIONANDORDER-Upon separate petitions duly filed, -a hearing in these consolidated1was held in Los Angeles, California, on March 1, 15, 17, andThe hearing offi-cer's rulings made at the hearing are free from prejudicial' error andare hereby affirmed.Upon the entire record in this case, the Board finds :-1.The Employers are engaged in commerce within the meaning ofthe Act.2.The Petitioner, and Screen Set Designers, Illustrators and Deco-rators, Ldcal 1421, affiliated with Brotherhood of Painters, Decoratorsand Paperhangers of America, AFL, herein called the Intervenor, arelabor organizations claiming to represent employees of the Employers.3.No question affecting commerce exists concerning the representa-tion of employees of the-Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following rea-sons :I,14.1The Petitioner asks the Board. to find separate bargaining units,ap-propriate for each Employer, consisting of all set designers, illustra-tors, and sketch artists, and.their assistants and apprentices,2 exclud-i Cases Nos.21-RC-617 and 21-RC-618 were consolidated by order,of the RegionalDirector on February 9, 1949.3 This group of employees shall hereafter be referred to as set designers.84 N. L. R..'B', `No.' 73..647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDjug all other employees, guards, and supervisors as defined in the Act.The Intervenor does not seriously contest the specific composition ofthis unit,3 but maintains that the only appropriate unit for set design-ers is a single multiple-employer unit for the 10 major film producers,including the Employers.The latter take a neutral position with re-gard to the scope of the unit.tSet designers are employees who design sets for motion picture pro-duction. Illustrators and sketch artists 4 sketch and draw the scenes to,be photographed.These employees are in the Employers' art depart-ment,under the supervision of the art director.Until 1947 set design-ers were hired, as other craftsmen in the motion picture industry stillare hired, out of a common pool composed of members of the particularcraft.Under such a hiring system, interchange of employment amongthe major producers was prevalent. Set designers are now hired sep-arately on the general labor market, and virtually no interchangecccurs.Set designers are now much more likely to remain in the em-ploy of one producer, and their employment is more regular than thatof other craftsmen.CFor many years the major film producers in this country, includingthe Employers, have been members of the Association of Motion Pic-ture Producers, Inc., which has handled practically all the labor rela-tions. matters of its members.Representatives of the Association anditsmembers have met regularly with various unions, including thePetitioner and the Intervenor, representing employees in the motionpicture industry.Contracts resulting from such collective bargainingmeetings have been executed, up to the present time, by the unionsconcerned and each of the Association members. The Board has pre-viously recognized the multiple-employer collective bargaining.patternin the motion picture industry 5 ,'Set, designers were first bargained ,for collectively in 1939.Until1944; these employees' were covered by contracts between the Inter-venor, or its predecessor, and the major film producers, including theEmployers.After the last contract expired on January 1, 1944, theIntervenor and the producers unsuccessfully attempted to negotiateanother contract:These ^ meetings took place, with decreasing fre-quency, until August 1947. In July 1946, two wage increases for setdesigners resulted from these [negotiations, one of which was the 25The Intervenor,contrary to the contentionof thePetitioner and the Employers, wouldalso'include set decorators and model builders in the unit with the set designers.In viewof our finding that the units sought by the Petitioner are inappropriate,we need notdetermine'this question. 'r : ,-.,.'IThese titles are used interchangeably.5 See, for example,Matter.,of Columbia,Pictures Corporation,et al.,80- N. L. R. B.1381 ;Matter of Association of Motion Picture Producers,Inc., et al.,-79,N. L.R B. 466;Matter,of ColumbiaPictures, Corporation,at al., 61 N.L. R. B: 1030,'64 N. L.R. B. 480. COLUMBIA: PICTURES CORPORATION649percent blanket industry-wide increase that followed the so-calledTreaty of Beverly Hills.There has been no bargaining, of, any kindfor set designers since August 1947.Multiple-employer bargaining has become the established pattern inthe motion picture industry. The only history of collective bargainingfor set designers has also been on a multiple-employer basis In ouropinion, the pattern of organization for a special classification ofemployees, as, for example, the set designers in this case, should fol-low the pattern of bargaining established generally 6 for other em-ployees of the particular employer involved.7We believe, therefore,that the uninterrupted and current pattern of multiple-employerbargaining for the other employees of the Employers is controllingwith respect to the type of unit appropriate for set designers.Ac=cordingly, we find that the proposed units are too limited in scope to beappropriate for purposes of collective bargaining, and we shall dismissthe petitions.ORDERITISHEREBY ORDEREDthat the petitions filed herein be, and theyhereby are, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.MEMBER HOUSTON,dissenting:I cannot agree that in the circumstances of this case a multiple-employer unit of set designers is the only appropriate unit and thatwe are therefore warranted in dismissing these petitions seekingseparate single-employer units.Recognizing the central importance ofpast bargaining history in determining the appropriateness of mul-tiple-employer units, I have viewed such bargaining history liberallyand found a history of common bargaining sufficient to support amultiple-employer unit, even though that bargaining did not extendto participation by all the employers concerned in all phases of con-0Our dissenting colleague does not deny that multiple-employer bargaining is todaythe established pattern in the motion picture industry.While it is true,as the dissentingopinion points out, that the Board, a decade ago, found separate employer units appropriatefor screen writers and clerical employees,this fact does not warrant a conclusion that thereisa multiplicity of varied'bargaining patterns in the motion picture industry.Theseparate units for these two groups of employees were found appropriate before the Asso-ciation assumed its present active role in handling the labor relations matters of itsmembers, there is no reason to assume that the current bargaining pattern for theseemployees has not conformed to the multiple-employer pattern which generally followed theassumption by the Association of a dominant position in the field of labor relations'Matter of Joseph E.Seagram d Sons,Inc,83 N.L.R.B. 167.Member Gray,though dissenting in the1Seagram,,case,considers himself bound by the majority holdingtherein.,_ 650DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDtract negotiations."But that is far from finding that a history ofjoint bargaining by a group of employers for onlysomeof their em-ployees; can- determine the appropriateness of a multiple-employerunit for employees who have been` excluded from such- bargaining.But that is precisely the effect of the majority's decision.At one time these set designers were bargained for on a multiple-employer basis; but there has been no bargaining, or attempt to bargainfor these employees for almost 2 years-a lapse of time which I thinkmust remove whatever controlling effect the earlier joint bargainingmay have had.9 Since 1947, the set designers have been hired sep-arately by the individual employers, and the formerly prevalent in-terchange of these employees among the various employers has ceased.The Petitioner seeks to represent these employees in separate units ofsingle employers; the two Employers here involved do not object.I am convinced that whether or not a multiple-employer unit of setdesigners was appropriate in 1947, the situation has radically changedand there now exists a real doubt as to whether a multiple-employerunit can "assure to employees the full benefit of their right to self-organization and to collective bargaining." 10For my colleagues, however, the critical element is not the pastbargaining history as it has affected set designers, but the bargaininghistory with respect to other employees.The majority rely onMatterof Joseph E. Seagram & Sons, Inc.,83 N. L. R. B. 167, a decisionholdinga single-plantunit of unrepresented employees too limited inscope because, among other things, the past collective bargaining ofthe employer's other employees had been conducted successfuly on amultiple-plantbasis.Although I disagree with the result reached inthat case, I am now bound by theSeagramdecision; but I cannot agreeto its unwarranted extension and application 1 , n the present case.When, as in this case, we are dealing with competing individual em-ployers, and there is no element of common ownership and control, therelevant considerations in determining the appropriateness of amultiple-employer unit are distinguishable from those which are per-tinent in determining the appropriateness of a single-employermultiple-plant unit.In multiple-plant cases there are considera-tions-such as close integration of the several plants and interchangeof employees-which may militate in favor of a single multiple-plantunit wholly apart from the bargaining history, and the Board in deny-ing a single plant unit in favor of a multiple-plant unit rarely-if8 See the dissenting opinion InMatter of Associated Shoe Industries of SoutheasternMassachusetts,et al,81 N. L. R. B. 224.'SeeMatter of Markey Machinery Co., Inc.,54 N. L. R. B. 251,255;Matter of JamesHanley Co.,79 N. L.R. B. 929.10 See Section 9 (b) of the Act. COLUMBIA PICTURES CORPORATION651ever-relies on the bargaining history alone?1 In theinstant case,however, my colleagues in finding the single-employer units inappro-priate.relysolelyon bargaining history.To do that I would insistthat such bargaining history at least involve the employees in question.Moreover,even if I were to concede that the approach of theSea-gramcase is applicable to multiple-employer situations, that case,by its own terms, is not applicable here. In our dissent in theSeagramcase,Member Gray and I urged the relevancy ofMatter of The Wich-ita Eagle, et al.,69 N. L. R. B. 1270,12 in which the Board rejected theproposition the majority now adopts, i. e., that a history of multiple-employer bargaining involving competing companies forsomecate-gories of employees should determine the extent of the unit for otheremployees.The majority in theSeagramdecision found theWichitacase distinguishable on the ground that in theWichitacase no con-trolling over-all pattern of collective bargaining had been establishedamong the other employee classifications.But if a multiplicity ofvaried bargaining patterns renders theSeagramrule inapplicable,then I doubt that it is applicable here.By agreement among all theparties, the Producers have bargained jointly for scenic artists,machinists, and automotive mechanics, and intend so to bargain forset decorators.13However, it is clear that in 1938 and 1940 they bar-gainedindividuallyfor writers and clerical employees '14 and I findnothing in the record in this case which demonstrates that individualcompany bargaining for such employees is not still the practice. Inthese circumstances, neither the reason nor the rule of theSeagramcase isapplicable.11Thus theBoard in theSeagramdecision also based its decisionon (1) the closeintegra-tion of plant operationsand the centralizedcontrol oflabor policies,and (2)the similarityof the tasks of the requestedemployees and the frequency of inter-plant transfers.Ob-viously noneof these additionalconsiderations has any applicabilityto the present case.13 See alsoMatter ofBull-Insular Line, Inc.,56 N L. R. B. 189, 194;Matter of UnionCollieriesCoalCo , 41 N L R B 961, 967-68,Matter of Danner Press, Inc,80 N. L It. B.84413Matter ofWarnerBros.Pictures,Inc., etal, 27N. L. R B.48, 52;Matter of ColumbiaPicturesCorp.,et al ,`80 N.L. R. B. 1381 ;Matterof Columbia PicturesCorp.,et at.,81N. L. It. B. 1313.14MatterofMetro-Goldwyn-Mayer Studios,et at.,7N. L. R.B 662, 696;Matter ofColumbia Pictures Corp, et at., 27 NL R B 708, 715-6; 28 N. L R B 57.